                                                                       FILED IN CLERK'S OFFICE
                                                                             U.S.D.C. Atlanta


                                                                           SEP 2 5 2019
                                                                       JAM^S N.. HATTEN. Clerk
                   IN THE UNITED STATES DISTRICT COURT                 ^(^MA^W;
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DWISION


   UNITED STATES OF AMERICA/ EX REL.
   DUANE R. ARNOLD AND MARK A.
   SHIPMAN / ET AL-/                             Civil Action No.

                                                 l:15-cv-1250-SCJ
               PLAINTIFFS-RELATORS,

          V.



   AVANIR PHARMACEUTICALS, INC./
                                                 FILED EX PARTE and
                                                 UNDER SEAL
               DEFENDANT.



       UNITED STATES OF AMERICA'S NOTICE OF ELECTION TO
                                   INTERVENE

   Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2), the United States

respectfully advises the Court of its election to intervene for the purpose of


settlement with respect to the claims against Defendant Avanir Pharmaceuticals/


Inc.




        Respectfully submitted, this 25th day of September, 2019.


                                       BYUNG J. PAK
                                       United States Attorney

                                       JOSEPH H. HUNT
                                       Assistant Attorney General
                                       Andy Mao
                                       Jamie A. Yavelberg
                                       Natalie A. Waites
                                       Attorneys
                                       U.S. Department of Justice
                                       Civil Division
                                       P.O. Box 261
                                       Washington, D.C. 20044
                                       Phone: (202)616-2964
                                       natalie.a-waites@usdoj.gov




                                       Neeli Ben-David
                                       Assistant U.S. Attorney
                                       Georgia Bar No. 049788
                                       75 Ted Turner Drive/ S.W.
                                      Suite 600
                                      Atlanta/ Georgia 30303
                                       Phone: (404)581-6303
                                      neeli.ben-david@usdoj.gov


                                       ATTORNEYS FOR THE
                                       UNITED STATES OF AMERICA



                            Certificate of Compliance

I hereby certify/ pursuant to Local Rules 5.1 and 7.1D/ that the foregoing brief has

been prepared using Book Antiqua/ 13 point font.


                                           A^-^i'
                                      Neeli Ben-David
                                      Assistant U.S. Attorney
